DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment of 22 May 2020 has been entered in full.  Claims 1-61 are canceled.  Claims 62-81 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification contains an incomplete reference to the applications to which priority is claimed.  This occurs at paragraph [0001].  Applications should be indicated by application number, filing date, and current status.  
Appropriate correction is required.

Sequence Rules
	The instant application is not fully in compliance with the sequence rules, 37 CFR 1.821-1.825.  Specifically, the application contains a statement that the electronic copy of the Sequence Listing has a file size of 71 kilobytes.  However, the size of the file be indicated in bytes, not kilobytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

US 8,992,913 B2:
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,992,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to antibodies or antigen binding fragments thereof that bind GDF-8.  Both sets of claims recite a VH region comprising SEQ ID NO: 44 and a VL region comprising SEQ ID NO: 46 or 9.
The claims differ in that the instant claim set recites a genus of antibodies that bind the same epitope as the species claimed in the patented claims, but are defined by fewer structural limitations.  Also, no one claim in the instant claim set is of exactly the same scope as any one claim in the patented claim set.  However, the species encompassed by the patented claims renders obvious its larger genus as claimed in the instant claim set.  Therefore, issuance of the instant claims in the absence of a terminal disclaimer allows for the potential of an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or possible harassment by multiple assignees.

US 9,751,937 B2:
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,751,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite antibodies or antigen binding fragments thereof that bind GDF-8.  Both sets of claims recite a VH region comprising SEQ ID NO: 44 and a VL region comprising SEQ ID NO: 46.
The claims differ in that the instant claim set is directed to antibody products, whereas the patented claims are directed to method of administering the antibody products for therapeutic effect.  However, the patented method of administering the antibody products renders obvious the antibody products themselves, since the patented method claims makes it clear that such antibody products have therapeutic value.  It is noted that a restriction requirement was made between antibody products and methods of using them in parent application 13/916,379 (now US 8,992,913 B2).  However, this restriction requirement was withdrawn during prosecution of ‘379, and thus there is no bar from finding that the method claims of a related patent render obvious the product claims of the instant application.
Also, the instant claims recite a genus of antibodies that bind the same epitope as the species recited in the patented claims, but are defined by fewer structural limitations.  However, the species recited in the patented claims renders obvious its larger genus as claimed in the instant claim set.  Therefore, issuance of the instant claims in the absence of a terminal disclaimer allows for the potential of an unjustified or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 62 is directed to a monoclonal antibody, or an antigen binding fragment thereof, that binds a specific epitope in GDF-8, and that is expressed at a level at least 2-fold higher than a second antibody defined structurally as having heavy chains comprising a VH region of SEQ ID NO: 7 and a human IgG1 CH region, and light chains comprising a VL region of SEQ ID NO: 9 and a human kappa CL chain.  It is noted that claimed monoclonal antibody or antigen binding fragment thereof is not.  Rather, only functional limitations are provided for the claimed antibody or antigen binding fragment thereof, i.e., what the antibody product binds and how highly it is expressed.  Dependent claims 63-66 only recite further functional limitations.  The remaining dependent claims add structural limitations to various degrees for the claimed antibody product.  Some are extremely minimal, such as a category of partially humanized or fully human antibody types (without a sequence recitation), and some provide partial antibody structure but less than the combination of (a) the requirement for leucine at Kabat position 108 of the VH region that correlates with increased expression levels, and (b) the full six CDR sequences that is well known in the art to form the part of the antibody product, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
In summary, the claims recite a genus of antibodies having (1) the functional features of specifically binding GDF-8 at a particular epitope and being expressed at a higher level than a reference antibody and (2) either no required structural features or partial structural features but less than the combination of (a) the substitution of leucine at Kabat position 108 in the VH region and (b) the six CDRs forming the paratope.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  First, the number and sequence of antibodies that bind to a single protein is a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (JMB, 2003, 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. Lloyd et al. (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  Goel et al. (J. Immunol., 2004, 173: 7358-7367) teach 
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind GDF-8 and how to test them for the ability to bind GDF-8 and to be expressed at higher levels compared to a reference antibody, only two closely related species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, antibody OGD1.0.0, comprising the VH region of SEQ ID NO: 44 and the VL region of SEQ ID NO: 46, was expressed at much higher levels (more than 10-fold higher) than antibody OGD1.1.1, comprising the VH region of SEQ ID NO: 7 and the VL region of SEQ ID NO: 9.  See specification at [000189].  It is noted that OGD1.1.1 corresponds to the “second antibody” recited in claim 62.  Antibody OGD1.0.1, comprising the VH region of SEQ ID NO: 44 and the VL region of SEQ ID NO: 9 was also highly expressed, whereas OGD1.1.0 comprising the VH region of SEQ ID NO: 7 and the VL region of SEQ ID NO: 46 was not highly expressed (see Table 5, specification). These data clearly show the requirement for the presence of leucine at Kabat position 108 in the VH region, which is the only difference between the VH regions of SEQ ID NO: 44 and 7.  Table 10 of the specification further shows the correlation between the VH region comprising SEQ ID NO: 44 (the one having leucine at Kabat position 108) and high expression levels.  Regarding GDF-8 binding function both GD1.1.1 and OGD1.0.0 bound GDF-8, although OGD1.0.0 had higher binding affinity in one test (see Table 6, specification).  Accordingly, the specification describes a small subgenus of antibodies having the functions required by the claims, i.e., comprising leucine at Kabat position 108 in the VH region, and having all six CDR regions from OGD1.0.0, namely SEQ ID NOs: 10-15.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability of being expressed at a high level.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
19 March 2021